Citation Nr: 0840660	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-25 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on two periods of active duty from 
September 1990 to September 1994 and October 1995 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.
FINDINGS OF FACT

1.  The evidence in the record does not contain any competent 
medical evidence of a current back disability.

2. The evidence in the record does not contain any competent 
medical evidence of a current neck disability.


CONCLUSIONS OF LAW

1.  The veteran's claimed back disorder was not incurred in 
or aggravated by service or within one year from his 
discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  The veteran's claimed neck disorder was not incurred in 
or aggravated by service or within one year from his 
discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

II.  Back disorder

The veteran's service medical records indicate that the 
veteran reported no history of recurring back pain at his 
April 1995 enlistment examination.  A physical examination of 
his spine was normal.

In November 1995, the veteran received in-service medical 
treatment for complaints of a pulled muscle in his back which 
he suffered during heavy lifting.  An examination revealed 
decreased range of motion in his lower back when bending and 
in his neck when looking down.

In January 1999, the veteran sought in-service treatment for 
back pain that was reportedly present for three weeks.  In 
describing the pain, he specifically complained of a 
sensation of pulling muscles in his back whenever he was 
lifting objects.  An examination of his back revealed no 
midline tenderness to palpation and full range of motion of 
the upper extremities.  He was diagnosed with a myalgia 
(muscle pain).

Subsequent service medical records show continued treatment 
for the veteran's back complaints through January of 2000.  
In February 1999, he reported that the back pain bothered him 
when he lifted objects weighing greater than 20 pounds.  He 
also reported experiencing needle sensations in his back when 
bending.  In April 1999, the veteran reported an incident in 
which a tailgate from a truck struck him in the back of his 
neck.  At that time he stated that his back pain was 
constant.  In June of 1999, he was enrolled in a class for 
the prevention and management of low back pain at the 
recommendation of his in-service physician.  In an undated 
record that was created after the veteran's tailgate 
incident, the veteran described lower back pain that occurred 
when bending or standing for long periods of time.  He 
reported that this pain radiated up to his neck.  According 
to his statements at that time, he had been experiencing back 
trouble for three years since an in-service incident in which 
he was lifting a container of water and felt a pull in his 
back.  At his final in-service treatment in January 2000, the 
veteran reported mid-back pain that had been off and on for 
the past year, with initial onset in 1995.  He stated that 
the back class had helped, but that his back pain increased 
upon return to full activity level.  An examination at that 
time revealed full thoracic and lumbar motion, no tenderness 
to palpation, intact heel and toe walk, intact sensation, and 
normal reflexes bilaterally. Throughout the course of his 
approximately year long in-service treatment, his diagnosis 
of a myalgia did not change.

The only evidence of post-service medical treatment in the 
claims file pertains to a medical examination performed in 
August 2004, more than four years after the veteran's 
discharge from service, by the North Carolina Department of 
Corrections where he is presently incarcerated.  This report 
indicates the existence of a scar on the right scapula, 
multiple hyper-pigmented lesions of the skin on the right 
scapula, and multiple lipomas in the lower back.  There is no 
evidence, however, of any non-skin related back symptoms, 
complaints or diagnoses.

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed back disorder.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).

In this case, however, there is no evidence of a current 
disorder, let alone evidence linking such a disorder to 
service, and no reasonable possibility that a VA examination 
would result in findings favorable to the veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The only other evidence of record supporting the veteran's 
claim are his own lay opinions, as set forth in his 
statements from March 2006, June 2006, July 2006; his 
December 2006 Notice of Disagreement; and his August 2007 
substantive appeal.  In summary, the veteran contends that he 
has experienced chronic back pain since service and that he 
had an incident in June 2006 in which he "severely threw 
[his] back out."  The Board notes that records obtained in 
August 2006 from the Odom Correctional Institution in 
Jackson, North Carolina do not reflect treatment for any such 
incident.

However, the United States Court of Appeals for Veteran's 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a back disorder, 
and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

III.  Neck disorder

The earliest service medical record relevant to the veteran's 
service connection claim for neck relates to an April 1999 
treatment.  At that time, the veteran related that he was 
struck in the back of his neck by a tailgate from the back of 
a truck and that he had been experiencing neck pain for the 
past month.  This pain was reportedly present when he turned 
his head from side to side.  An examination of his neck 
revealed no edema, no spasm, no tenderness to palpation, full 
range of motion, and that the veteran was neurologically 
intact.

Subsequent service medical records show that the veteran 
continued to treat for neck complaints through November of 
1999.  At his November 1999 treatment, he reported neck 
spasms, but an examination revealed no spasm or ecchymosis.  
Tenderness to palpation over the trapezius muscles was noted, 
but the veteran was able to demonstrate full range of motion.  
He was diagnosed with a neck myalgia.
As set forth in the section above, the only evidence of post-
service medical treatment is the August 2004 medical 
examination performed by the North Carolina Department of 
Corrections.  As with his back, this report does not note any 
specific complaints, symptoms, or diagnoses relating to his 
neck.

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed neck disorder.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).

In this case, however, there is no evidence of a current 
disorder, let alone evidence linking such a disorder to 
service, and no reasonable possibility that a VA examination 
would result in findings favorable to the veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells, 326 F.3d 1381.

The only other evidence of record supporting the veteran's 
claim of a present neck disorder are the lay opinions in his 
March 2006, June 2006, July 2006 statements and in his 
December 2006 Notice of Disagreement and August 2007 
substantive appeal.  In summary, he asserts that he has 
experienced chronic neck pain since service.

As discussed previously, it is well-settled by the Court that 
service connection may not be predicated on lay assertions of 
medical causation.  See Grottveit, 5 Vet. App. at 92-93.  As 
the veteran has not been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
either a diagnosis or a competent opinion as to medical 
causation, his lay opinion does not constitute competent 
medical evidence and lacks probative value on those matters.  
See also Layno, 6 Vet. App. at 470 (a veteran is competent to 
report that on which he or she has personal knowledge); 
Espiritu, 2 Vet. App. at 482 (a veteran is not competent to 
offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a neck disorder, 
and this claim must be denied.  Once again, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is inapplicable in this case also because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
claims for service connection for a back disorder and a neck 
disorder in a July 2006 notice letter.  In that letter, the 
veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  Although VA initially experienced difficulty in 
obtaining the veteran's service records from his second 
period of active duty, correspondence in the claims file 
indicates that complete service medical records were obtained 
following a diligent search by the RO.

A VA examination of the veteran's back and neck has not been 
performed.  The Board notes that the Court has long held that 
incarcerated veterans are entitled to the same care and 
consideration given to their fellow veterans.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 
Vet. App. 190 (1991)).  Nonetheless, as indicated, a VA 
examination is "necessary" where the evidence of record, 
taking into consideration all information and lay or medical 
evidence:  (1) contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2).  As previously set forth, the 
record in this case does not contain any competent evidence 
of a current back or neck disability or persistent or 
recurrent symptoms of a back or neck disability.  Absent any 
such evidence, the Board finds that a VA examination 
addressing the nature and etiology of the veteran's claimed 
disorder is not "necessary" under 38 U.S.C.A. § 5103A(d), 
as there exists no reasonable possibility that such 
examination would result in favorable findings.  See 
generally Wells v. Principi, supra.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.










ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a neck disorder is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


